IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

R. J. REYNOLDS TOBACCO               NOT FINAL UNTIL TIME EXPIRES TO
COMPANY,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D13-4312
v.

ROBERT THIBAULT,
PERSONAL
REPRESENTATIVE OF THE
ESTATE OF EVELYN
THIBAULT, INDIVIDUALLY
AS SURVIVING SPOUSE, AND
ON BEHALF OF THE ESTATE,

      Appellee.

_____________________________/

Opinion filed October 13, 2014.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Gregory G. Katsas of Jones Day, Washington, D.C., and Charles F. Beall, Jr., of
Moore, Hill & Westmoreland, P.A., Pensacola, for Appellant.

John G. Crabtree and George R. Baise, Jr., of Crabtree & Associates, P.A., Key
Biscayne, and Richard J. Diaz, of Richard J. Diaz, P.A., Coral Gables, for
Appellee.


PER CURIAM.
      We affirm all points raised on appeal. We write only to confirm our position

that appellant’s proposed jury instruction on the statute of repose was properly

denied. See Philip Morris USA Inc. v. Buchanan, 39 Fla. L. Weekly D1455 (Fla.

1st DCA July 27, 2014); R.J. Reynolds Tobacco Co. v. Hiott, 129 So. 3d 473, 478

(Fla. 1st DCA 2014). In so holding, as we did in Buchanan, we certify conflict

with Philip Morris USA Inc. v. Hess, 95 So. 3d 254 (Fla. 4th DCA 2012), rev.

granted, 137 So. 3d 1020 (Fla. 2013) (table).

      AFFIRMED.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.




                                         2